Citation Nr: 9933633	
Decision Date: 12/01/99    Archive Date: 12/10/99

DOCKET NO.  97-03 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a right knee condition.  

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for aggravation of service-connected left 
knee strain with internal derangement.  

3.  Entitlement to an increased evaluation for left knee 
strain with internal derangement, currently evaluated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty in the Armed Forces from 
September 1955 to December 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which denied a disability evaluation in excess 
of 10 percent for the veteran's left knee strain with 
internal derangement; for compensation under the provisions 
of 38 U.S.C.A. § 1151 for:  loss of a tooth; for a right knee 
condition; and for aggravation of the veteran's service-
connected left knee disability.  The veteran appealed to the 
Board.  

The Board notes that the veteran, in October 1996, rescinded 
his power of attorney with his prior representative and 
submitted a signed VA Form 21-22 appointing the Disabled 
American Veterans as his representative for all issues at the 
VA as of that date.  

In February 1997, the veteran testified before a hearing 
officer at the RO.  Subsequently, the hearing officer granted 
compensation for dental trauma and for lower lip scar 
pursuant to 38 U.S.C.A. § 1151, each effective from April 27, 
1995, the date the veteran fell in a VA medical facility.  
This award of compensation consists of a full award of 
benefits on those issues.  See Holland v. Gober, 10 Vet. App. 
433, 436 (1997).  

In the same decision, the hearing officer increased the 
disability evaluation for left knee strain with internal 
derangement from 10 percent to 30 percent, and denied 
compensation for a right knee condition and aggravation of 
the left knee disability pursuant to 38 U.S.C.A. § 1151.  
However, inasmuch as the grant of the 30 percent evaluation 
for the veteran's left knee strain with internal derangement 
is not the maximum benefit under the rating schedule, the 
claim for an increased evaluation for that disability remains 
in controversy.  Hence, it is still a viable issue for 
appellate consideration by the Board.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus or link 
between the veteran's right knee arthritic condition and a 
fall by the veteran while he was an in-patient at a VA 
hospital on April 27, 1995, or at any other time while he was 
hospitalized in that facility from April to June 1995.  

2.  There is no competent medical evidence that the veteran's 
service-connected left knee strain with internal derangement 
was aggravated when the veteran fell on April 27, 1995, or at 
any other time while he was an in-patient at a VA hospital 
from April to June 1995.  

3.  The veteran's left knee strain with derangement is 
manifested by pain and severe instability; arthritis, 
confirmed by X-ray findings, swelling, tenderness, and 
noncompensable limitation of motion, also is demonstrated.  


CONCLUSIONS OF LAW

1.  The claim for compensation under the provisions of 
38 U.S.C.A. § 1151 for a right knee condition is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The claim for compensation under the provisions of 
38 U.S.C.A. § 1151 for aggravation of the veteran's service-
connected left knee strain with internal derangement is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

3.  The criteria for separate disability evaluations of 30 
percent for left knee strain with internal derangement and 10 
percent for left knee arthritis with painful, limited motion, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 
Diagnostic Code 5003-5260 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  38 U.S.C.A. § 1151

Under the provisions of 38 U.S.C.A. § 1151, if a veteran 
suffers an injury or an aggravation of a disorder as a result 
of VA hospitalization or medical or surgical treatment, and 
the injury or aggravation results in additional disability or 
death that is not the result of the veteran's own willful 
misconduct or failure to follow instructions, then 
compensation, including disability, death, or dependency and 
indemnity compensation, is awarded in the same manner as if 
the additional disability or death were service connected.  
See 38 C.F.R. § 3.358(a), 38 C.F.R. § 3.800(a) (1999).

The implementing regulations provide that, in determining 
whether additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim is based will be compared with the physical 
condition subsequent thereto.  With regard to medical or 
surgical treatment, the veteran's physical condition prior to 
the disease or injury is the condition that the medical or 
surgical treatment was intended to alleviate.  Compensation 
is not payable if the additional disability or death results 
from the continuation or natural progress of the disease or 
injury for which the veteran was hospitalized or treated.  
See 38 C.F.R. § 3.358(b)(1), (2).  In addition, the 
regulations specifically provide that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment and not be 
merely coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred would not suffice to make the additional 
disability or death compensable.  See 38 C.F.R. § 
3.358(c)(1), (2).

Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain or intended to 
result from the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  See 38 C.F.R. § 3.358(c)(3).  Finally, if the 
evidence establishes that the proximate cause of additional 
disability or death was the veteran's willful misconduct or 
failure to follow instructions, the additional disability or 
death will not be compensable except in the case of a veteran 
who was incompetent.  See 38 C.F.R. § 3.358(c)(4).  

For claims filed prior to October 1, 1997, the appellant is 
not required to show fault or negligence in medical 
treatment.  See Brown v. Gardner, 115 S.Ct. 552 (1994).  But 
see 38 U.S.C.A. § 1151 (West 1991 & Supp. 1997) (a showing of 
negligence or fault is necessary for recovery for claims 
filed on or after October 1, 1997).  

In the veteran's case, his claim for benefits under 
38 U.S.C.A. § 1151 was filed in May 1996, prior to the 
effective date of the amendment to 38 U.S.C.A. § 1151.  
Therefore, if he applicable statutory and regulatory criteria 
are met, this claim could be granted without evidence of 
either fault by the VA or an intervening event not reasonably 
foreseeable.  

However, a claimant seeking benefits under any law 
administered by the Secretary of Veterans Affairs has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  If the claim is well grounded, the Secretary is 
obligated to assist a claimant in developing evidence 
pertaining to the claim.  See 38 U.S.C.A. § 5107(a).  If the 
claim is not well grounded, there is no duty to assist the 
veteran in developing g the facts pertinent to the claim, and 
the claim must fail.  See Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); Slater v. Brown, 9 Vet. App. 240, 243 (1996); 
Gregory v. Brown, 8 Vet. App. 563, 568 (1996) (en banc); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  Thus, the threshold question for 
any claim, including one filed under the provisions of 
38 U.S.C.A. § 1151, is whether the claimant has presented a 
well-grounded claim.  A well-grounded claim is not 
necessarily a claim that will ultimately be deemed allowable.  
It is a plausible claim, properly supported with evidence.  
See 38 U.S.C.A. § 5107(a); Epps, 126 F.3d at 1468; Murphy, 1 
Vet. App. at 81.  

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medial, as 
appropriate) of:  (1) a current disability; (2) an in-service 
injury or disease; and (3) an nexus between the current 
disability and the in-service injury or disease.  See Epps, 
126 F.3d at 1468; see also Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  

Opinions of the VA General Counsel have held that there are 
similarities, including the well-grounded requirement, in the 
adjudication of service connection claims and claims for 
benefits under the provisions of 38 U.S.C.A. § 1151.  See 
VAOGCPREC 7-97 (Jan. 29, 1997); VAOGCPREC 8-97 (Feb. 11, 
1997).  In addition, the Court has ruled that a claimant 
under the provisions of 38 U.S.C.A. § 1151 must submit 
sufficient evidence to make a claim well grounded.  See Ross 
v. Derwinski, 3 Vet. App. 141, 144 (1992); Boeck v. Brown, 6 
Vet.App. 14, 17 (1993).  Thus, a claim for benefits under the 
provisions of 38 U.S.C.A. § 1151 must be supported by medical 
evidence of additional disability that resulted from VA 
hospitalization, medical examination, or treatment.


A.  Right Knee Condition

The veteran's medical records reflect that in October 1979, 
many years after his separation from active duty service, he 
sustained a fracture of the right proximal tibia in a 
motorcycle accident.  In February 1980, the cast was removed 
and he was doing well until May 1980 when he twisted the 
right knee and fell.  He was admitted to a VA hospital with a 
painful swollen right knee and was found to have re-fractured 
the area.  He underwent a closed reduction and insertion of 
electrodes to the right tibial nonunion.  VA X-rays taken of 
his knees in November 1993 revealed bilateral osteoarthritis 
and an old, healed, trauma to the right tibia.  

The veteran contends that he sustained permanent injury to 
his right knee in a fall while an in-patient at a VA hospital 
in April 1995.  His hospitalization records confirm that he 
fell on April 27, 1995, while a patient at Philadelphia VA 
Medical Center.  However, the medical records for this period 
of hospitalization do not show that he sustained a right knee 
injury as a result of the fall.  The medical records note 
that he had become light headed and fell while standing at 
the telephone.  He hit his chin and cut his inner lip on a 
tooth.  At the time, he denied chest pains or palpations; 
prior episodes of light headedness; any pain, other than from 
his cut lip; and denied hitting his head anywhere else.  The 
subsequent medical records for this period of hospitalization 
do not reflect any complaints or symptomatology associated 
with his right knee.  

The report of the veteran's August 1995 VA examination does 
not reflect any findings pertaining to his right knee.  The 
VA examination report of July 1996 contains the diagnoses of 
bilateral knee strain and advanced degenerative joint disease 
of both knees with decreased range of motion.  

Applying the relevant law and regulations to the facts of 
this case, the Board finds that there is no competent medial 
evidence that the veteran sustained an injury to his right 
knee as the result of a fall on April 27, 1995, or at any 
other time while he was hospitalized at a VA medical facility 
from April to June 1995.  The veteran's records do not 
contain any competent medical evidence (to include a medical 
opinion), indicating that his current right knee condition, 
diagnosed as degenerative joint disease, is in any way 
associated with a fall the veteran sustained in the VA 
hospital on April 27, 1995, nor has the veteran indicated 
that any such evidence exists.  Without evidence of a current 
disability noted and treated in connection with the April 
1995 fall, or otherwise related to the veteran's 
hospitalization, there is no evidence that the veteran 
sustained additional disability, namely, a right knee 
condition, as a result of VA hospitalization, medical 
examination, or treatment.  In the absence of such evidence, 
the claim is not well grounded and must be denied.  

The Board does not doubt the veteran's sincere belief that 
his right knee condition was sustained in the April 1995 fall 
in the VA hospital; however, the Board's decision must be 
based upon competent medical testimony or documentation, and 
the Board is not permitted to reach medical determinations 
without a solid foundation in the record.  See Colvin v. 
Derwinski, 1 Vet.App. 171 (1991).  Sympathetic consideration 
has given the veteran's contentions on this issue but he may 
not meet the burden of presenting evidence of a well-grounded 
claim merely by presenting his own testimony and/or opinion 
because, as a lay person without medical training and 
expertise, he is not competent to offer an opinion on a 
medical matter.  See Jones v. Derwinski, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  A claim must be supported by evidence and sound 
medical principles, not just assertions.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

B.  Left Knee Disability

In 1976, the RO granted the veteran service connection for 
left knee strain with internal derangement, effective from 
1975.  

The veteran had X-rays taken of his knees in November 1993.  
Those X-ray reports revealed bilateral osteoarthritis with 
narrowing of the medial joint spaces, some subchondral 
sclerosis with marginal osteophyte formation and tibial spine 
hypertrophy, and the presence of bilateral vascular 
calcification.  An old, healed, fracture deformity involving 
the proximal right tibia was also seen.  

The veteran's VA outpatient medical records for November 1993 
to June 1995 reflect treatment for bilateral knee pain.  
These medial records contain X-ray reports that consistently 
revealed mild degenerative joint disease of the knees.  In 
March 1994, range of motion was from 0 degrees to 90 degrees 
in his right knee and from 0 degrees to 125 degrees in his 
left knee.  In March 1995, range of motion was from 0 to 90 
degrees in his right knee and from 5 degrees to 115 degrees 
in his left knee.  

The veteran contends that the same April 27, 1995, fall that 
caused his claimed right knee condition also aggravated his 
service-connected left knee disability.  

The veteran's VA hospitalization records for April to June 
1995 do not show that his left knee was treated for 
complaints associated with his April 27, 1995, fall.  The 
hospital records show that he fell in the morning and, at the 
time, he did not complain of any left knee pain or injury.  
The hospital notes reflect that at 10:30 PM on the night of 
the fall, he was experiencing a slight headache and an ache 
in his left knee for which he had been receiving physical 
therapy.  Four days later, he was complaining of a slight 
increase of chronic arthritic pain in his left knee (although 
this was not specifically attributed to the fall). 

Applying the relevant law and regulations, the Board notes 
that there is no competent medical evidence showing that the 
veteran's left knee disability underwent a permanent increase 
in severity as a result of his April 27, 1995 fall.  As noted 
above, the veteran's hospital records do reflect complaints 
of left knee pain; however, these medical records (to include 
the noted dated on April 27, 1995) consistently associate 
such pain, either directly or by inference, only with 
arthritis and not specifically with the April 27, 1995 fall, 
or any other incident during the veteran's April to June 1995 
VA hospitalization.  However, even assuming, arguendo, that 
(despite the absence of any complaint of left knee pain at 
the time of the fall), the slight increase in left-knee 
arthritic pain on the night of the fall was, in fact, due to 
the fall, such notation, without more, still does not 
demonstrate the existence of additional disability for which 
compensation benefits are payable pursuant to 38 U.S.C.A. 
§ 1151.  The underlying disorder, as opposed to the symptoms, 
must be shown to have worsened in order to find aggravation.  
See Hunt v. Derwinski, 1 Vet. App. 292 (1991).  
Significantly, however, there is no competent medical 
evidence (to include a medical opinion) indicating that the 
veteran continues to suffer from increased arthritic pain or 
other disability as a result of any event during his April to 
June 1995 VA hospitalization, to include the fall therein. 

Again, while the veteran may well believe that his left knee 
disability was permanently aggravated by his April 1995 fall; 
however, it is the province of trained health care 
professionals to enter conclusions that require medical 
opinion, such as the questions of whether a disability has 
permanently increased in severity beyond its natural 
progression, and, if so, the cause of such increase in 
severity.  As a layperson, however, the veteran's contentions 
in this regard have no probative value.  See Jones, 7 Vet. 
App. at 137; Espiritu, 2 Vet. App. at 494-95.  The Board's 
decision must be supported by sound medical principles, not 
just assertions.  See Tirpak, 2 Vet. App. at 611.  

C.  Conclusion

Thus, the Board must conclude that the veteran has not 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual that his claims for compensation 
under 38 U.S.C.A. § 1151 for a right knee condition and for 
aggravation of his service-connected left knee disability are 
well grounded.  See 38 U.S.C.A. § 5107(a).  In the absence of 
evidence of a well-grounded claim with respect to each issue, 
the VA is under no duty to assist the veteran in the 
development of the fact pertinent to the claim.  See Epps, 
126 F.3d at 1468; Grivois, 6 Vet. App at 140.  Furthermore, 
the Board is not aware of the existence of any evidence, 
which, if obtained, would render the claims for compensation 
under 38 U.S.C.A. § 1151 well grounded.  See McKnight v. 
Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997); Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1996).  

The RO also denied the veteran's claims for compensation 
under 38 U.S.C.A. § 1151 for a right knee condition and for 
aggravation of his service-connected left knee disability as 
not well grounded.  Hence, the duty to inform him of the 
evidence necessary to well ground the claim, and the reasons 
why the current claims are inadequate, are met.  See 
38 U.S.C.A. § 5103(a); see also Robinette v. Brown, 8 Vet. 
App. 69, 7-78 (1995).  

II.  Increased Rating

A.  Background

The veteran's service medical records show that he was seen 
for left knee pain, left knee locking, and "trick" knee.  
He was separated from active duty service in December 1959 
and he filed his original claim in August 1975.  Pursuant to 
that claim, he underwent VA examination in December 1975 
which revealed moderate tenderness over the medial condyle 
with relaxation of the medial ligament and grating of the 
patella and limitation of motion.  X-rays revealed an 
osteocartilaginous body of about 5/8 of an inch in the 
posterolateral portion of the left knee.  The RO granted 
service connection for left knee strain with derangement, 
effective from August 1975, the date of receipt of the 
veteran's claim, and a 10 percent evaluation was assigned the 
disability, which has since been in effect.  The VA received 
his current claim for an increased evaluation for his 
service-connected left knee disability in May 1995.  

The veteran's VA medical records show that in 1994 and early 
1995 he was hospitalized on a number of occasions for 
conditions not currently under consideration.  His VA 
outpatient treatment records for November 1993 to June 1995 
show that he was seen for complaints of bilateral knee pain.  
X-rays taken of his knees in November 1993 revealed bilateral 
osteoarthritis with narrowing of the medial joint spaces, 
some subchondral sclerosis with marginal osteophyte 
formation, and tibial spine hypertrophy.  Also, bilateral 
vascular calcification was present.  In March 1994, 
examination of the left knee revealed no effusion, no 
locking, negative drawer sign, no patella grind, and no 
synovitis.  Range of motion of the left knee was from 0 
degrees to 125 degrees.  In March 1995, he was seen for 
bilateral knee pain.  At the time, he was using a Canadian 
crutch.  Range of motion of the left knee was from 5 degrees 
to 115 degrees.  Bilateral degenerative joint disease, 
greater on the left than the right, was noted.  

The report of the veteran's August 1995 VA examination notes 
he was complaining of left knee pain, which was progressively 
worsening over the years.  At the time of the examination, he 
had gone from using a crutch to a quad walker.  He complained 
that prolonged standing, walking, and climbing were very 
difficult because of left knee pain.  On examination, his 
left knee was non-tender and non-swollen.  The patella had 
decreased mobility.  Range of motion of the left knee was 180 
degrees extension and flexion was limited to 90 degrees by 
pain.  There was no evidence of ligamentous laxity.  The 
examiner noted the veteran's left knee had severe 
degenerative joint disease with decreased range of motion.  
The X-ray findings of the left knee revealed tricompartmental 
degenerative joint disease with joint space narrowing, 
subchondral sclerosis, marginal osteophyte formation and 
tibial spine hypertrophy, and possibly a faint amount of 
calcification at the lateral meniscus.  The radiologist's 
opinion was moderate degenerative joint disease, unchanged 
since November 1993.  

During the veteran's July 1996 VA examination, he complained 
of knee pain, occasional swelling of the knees, and that the 
knees often gave out on him.  Also, prolonged standing, 
walking, and any attempts at climbing caused him severe knee 
pain.  Cold, damp weather made his knees worse.  He was using 
a walker.  At the time of the examination, he was wearing 
knee braces.  Examination of the left knee found it non-
tender and not swollen.  The patella had decreased mobility.  
Range of motion of the left knee revealed extension to 0 
degrees and flexion to 95 degrees.  There was mild global 
laxity.  Advanced degenerative joint disease of both knees 
with decreased range of motion was found.  

The report of the veteran's March 1997 VA examination notes 
that because of the combination of arthritic process in both 
knees, he required a brace for the left knee and a walker to 
stabilize his gait.  Examination of the left knee 
demonstrated arthritic changes, including swelling, 
tenderness on the medical and lateral aspects of the knee.  
Range of motion of the left knee was 0 degrees extension and 
to 110 degrees flexion.  There was no instability of the left 
knee joint during the examination; however, the physician 
noted that because of the severe arthritic process, the 
veteran is unstable and requires a walker to walk.  Also, 
crepitus was found on passive range of motion.  He further 
noted that because of the severe pain the veteran was prone 
to mild early fatigability and that the veteran was mildly 
unstable with the walker.  

B.  Analysis

As a preliminary matter, the Board finds that the veteran's 
increased rating claim for left knee strain with derangement 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
A mere allegation that a service-connected disability has 
become more severe is sufficient to establish a well-grounded 
claim for an increased rating.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).  The Board is satisfied that all 
relevant facts have been properly developed; and that no 
further assistance to the veteran is required in order to 
comply with the duty to assist on this issue.  Id.  

VA utilizes a rating schedule as a guide in the evaluation of 
disabilities resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The disability evaluations are determined by 
comparing a veteran's present symptomatology with criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Individual disabilities are 
assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1, Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any 
reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  It 
is thus essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The Board further notes that, when evaluating a 
musculoskeletal disability, the VA may, in addition to 
applying schedular criteria, consider granting a higher 
rating in cases in which functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  

The veteran has been assigned a 30 percent evaluation for 
instability in the left knee under Diagnostic Code 5257, 
pursuant to which "other" impairment of the knee, such as 
recurrent subluxation or later instability, is evaluated.  
The 30 percent evaluation is reflective of severe disability 
under this code and the 30 percent evaluation is the maximum 
schedular evaluation permitted under Diagnostic code 5257.  
As the medical evidence establishes, the veteran's left knee 
disability is manifested by instability and recurrent 
subluxation, which causes him to wear a brace on the left 
knee and his left knee's instability is at least in part the 
reason he uses a walker.  Under the circumstances, the Board 
finds that the 30 percent evaluation based on instability 
under Diagnostic Code 5257 is appropriate.  

Additionally, however, the medical evidence confirms that the 
veteran has osteoarthritic changes in his left knee, 
confirmed by X-ray findings, and pain with limitation of 
motion due to the arthritis.   The VA General Counsel has 
held that a veteran who has arthritis and instability in his 
knees may receive separate ratings under Codes 5003 and 5257.  
See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
However, separate ratings are only warranted in these types 
of cases when the veteran has limitation of motion in his 
knees to at least meet the criteria for a zero-percent rating 
under Codes 5260 or 5261, or (consistent with DeLuca v. 
Brown, 8 Vet. App. at 204-7 and 38 C.F.R. §§  4.45 and 4.59) 
where there is probative evidence showing the veteran 
experiences painful motion attributable to his arthritis.  
See VAOPGCPREC 9-98 (Aug. 14, 1998).

Under Diagnostic Code 5003, arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved in noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added, under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  See 38 C.F.R. § 4.71a.  

Diagnostic Code 5260 provides that a 0 percent evaluation is 
warranted if limitation of flexion of the leg is limited to 
60 degrees.  A 10 percent evaluation is warranted if flexion 
is limited to 45 degrees.  A 20 percent evaluation is 
warranted if flexion is limited to 30 degrees, and a 30 
percent evaluation is warranted if flexion is limited to 15 
degrees.  See 38 C.F.R. § 4.71a.  

Diagnostic Code 5261 provides that a 0 percent evaluation is 
warranted if extension of the leg is limited to 5 degrees.  A 
10 percent evaluation is warranted if extension is limited to 
10 degrees.  A 20 percent evaluation is warranted if 
extension is limited to 15 degrees.  A 30 percent evaluation 
is warranted if extension is limited to 20 degrees. A 40 
percent evaluation is warranted is extension is limited to 30 
degrees, and a 50 percent evaluation is warranted is 
extension is limited to 45 degrees.  See 38 C.F.R. § 4.71a.

As the above medical evidence establishes, the veteran's 
arthritis is manifested by, swelling, tenderness, and 
limitation of motion due to pain.  Since 1994, range of 
motion of his left knee has essentially remained at 0 degrees 
extension reflective of normal range of motion; however, his 
flexion has fluctuated from 125 degrees in 1994 to 90 degrees 
with pain in 1995, to 95 degrees in 1996, and to 110 degrees 
in 1997, all with pain on motion, recently described as 
severe.  Notwithstanding his complaints of pain, the 
limitation of motion affecting the veteran's left knee 
clearly does not meet the criteria for even a noncompensable 
evaluation under either Diagnostic Code 5260 or Diagnostic 
Code 5261, inasmuch as, even at worst, flexion is not shown 
to be limited to 60 degrees and extension is not shown to be 
limited to 5 degrees.  However, a separate, 10 percent 
evaluation for arthritis is assignable under the provisions 
of Diagnostic Code 5003.  Assignment of such an evaluation is 
consistent with the principle underlying the rating schedule 
that painful motion due to arthritis is at least entitled to 
the minimum compensable evaluation for the joint.  See 
38 C.F.R. § 4.59. 

As a final point, the Board notes that, because there are 
specific diagnostic codes to evaluate the veteran's left knee 
disabilities, consideration of alternative diagnostic codes 
for evaluating either disability does not appear appropriate.  
See 38 C.F.R. § 4.20 (permitting evaluation, by analogy, 
where the rating schedule does not provide a specific 
diagnostic code to rate the disability).  However, even if 
such consideration were appropriate, in the absence of 
medical evidence of, or of disability comparable to left knee 
ankylosis, dislocation of the semilunar cartilage, or 
impairment of the tibia and fibula, there is no basis for 
assignment of a higher evaluation for either of the veteran's 
left knee disabilities.  See Diagnostic Codes 5256, 5258, and 
5262.

The above discussion is based upon consideration of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the Board notes that there is no indication 
that the schedular criteria are inadequate to evaluate either 
of the veteran's left knee disabilities.  In this regard, the 
Board notes that the medical evidence reflects that the 
veteran has not undergone surgery on his left knee that has 
necessitated frequent hospitalizations, nor has the veteran 
either asserted, or submitted evidence, showing that either 
of his left knee disabilities has caused marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation), or that the left knee disability 
otherwise has rendered impracticable the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this mater 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

In the absence of evidence of a well-grounded claim, 
compensation under the provisions of 38 U.S.C.A. § 1151 for a 
right knee condition is denied.  

In the absence of evidence of a well-grounded claim, 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
aggravation of service-connected left knee strain with 
derangement is denied.  

Separate disability evaluations of 30 percent (for left knee 
strain with internal derangement) and 10 percent (for left 
knee arthritis), are granted, subject to the criteria 
governing payment of monetary benefits.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

